Citation Nr: 1102343	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2008, the Board issued a decision that denied service 
connection for posttraumatic stress disorder (PTSD) and found 
that new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  Thereafter, the Veteran appealed the Board's 
decision on these issues to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2009, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding these issues for further consideration.  

The Board's November 2008 decision also remanded for additional 
development the issues of service connection for hemorrhoids, a 
low back disorder, and tinnitus.

The issue of entitlement to service connection for prostate 
cancer, secondary to inservice exposure to herbicide agents, has 
been raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the RO for appropriate action.  

The Board's decision below concludes that the Veteran's claim 
seeking service connection for bilateral hearing loss must be 
reconsidered.  38 C.F.R. § 3.156(c) (2010).  Hence this issue, 
along with the issues of entitlement to service connection for 
hemorrhoids, a low back disorder, and tinnitus, are addressed in 
the Remand portion of the decision below and these issues are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
based on the Joint Motion, the Court remanded this matter for 
additional development regarding the Veteran's claims concerning 
PTSD and bilateral hearing loss.  Accordingly, in order to 
prevent prejudice to the Veteran, the portion of the Board's 
November 2008 decision which addresses these issues must be 
vacated, and a new decision on these issues will be entered as if 
that part of the November 2008 decision by the Board had never 
been issued.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran has PTSD, 
which has been attributed to his military service.  

2.  In September 1970, the RO issued a rating decision which 
denied the Veteran's original claim seeking service connection 
for bilateral hearing loss.  Although provided notice of this 
decision that same month, the Veteran did not perfect an appeal 
thereof.
 
3.  In November 2004, additional relevant service personnel and 
service treatment records were retrieved by the RO from the 
National Personnel Records Center.  These records existed at the 
time of the RO's September 1970 denial of the Veteran's original 
claim seeking service connection for bilateral hearing loss, and 
the RO's inability to obtain these records at an earlier time was 
not due to the Veteran's failure to provide the RO with 
sufficient information.




CONCLUSIONS OF LAW

1.  PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 (July 13, 2010).  

2.  The criteria to reconsider the Veteran's claim seeking 
service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Without deciding whether the 
notice and development requirements have been satisfied in the 
present case, it is the Board's conclusion that these 
requirements do not preclude the Board from adjudicating the 
issues service connection for PTSD and whether new and material 
evidence has been submitted to reopen, or official service 
department records have been submitted to reconsider, the claim 
of entitlement to service connection for bilateral hearing loss.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for PTSD, and finding that 
reconsideration of the issue of bilateral hearing loss is 
warranted.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

A.  PTSD

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Where it is determined, through recognized 
military citations or other supportive 
evidence, that the Veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, the 
Veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as 
to their actual occurrence and no further 
development for corroborative evidence will 
be required, provided that the Veteran's 
testimony is found to be "satisfactory," 
e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

Compare 38 C.F.R. § 3.304(f) (2009), with 75 Fed. Reg. 39843 
(2010).

Historically, the Veteran served on active duty in the Marine 
Corps from March 1969 to April 1970, including service in the 
Republic of Vietnam.  The Veteran's report of separation, Form DD 
214, listed his inservice specialty as rifleman and noted that he 
was awarded a Purple Heart and Vietnamese Campaign Medal, with 2 
stars.  

A service personnel record noted that the Veteran arrived in 
Vietnam in October 1969.  A February 1970 examination noted that 
the Veteran had been injured in October 1969.  Specifically, the 
report noted that he had been hit in the back of the head and 
neck.  It also noted that he complained of tightness in the back 
and neck, and that he had marked hearing loss in the left ear 
following the injury.  Finally, the examination report included a 
diagnosis of marks and scars.  

In support of his claim, the Veteran has alleged multiple in-
service stressors.  A September 2008 treatment report noted the 
Veteran's history of having been awarded a Purple Heart medal 
after being injured in an explosion.  A November 2009 private 
treatment report noted that the Veteran was involved in heavy 
fighting while stationed around Da Nang, and that he received the 
Purple Heart medal after being severely injured in an explosion.  
The Veteran also reported having been involved in numerous combat 
operations and firefights.  

Under these circumstances, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence includes 
credible supporting evidence that the Veteran was exposed to a 
stressor while in Vietnam.  Accordingly, the Board finds that the 
Veteran's claimed in-service stressor of having been injured in 
an explosion is verified.  

Post service treatment records also reflect a current diagnosis 
of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or during 
the pendency of the claim, even if the disability resolves prior 
to adjudication).  

A November 2009 treatment letter from a VA physician noted the 
Veteran's history of being in numerous combat situations, 
including one in which he was awarded a Purple Heart medal.  The 
VA examiner noted that the Veteran presented with chronic and 
severe PTSD symptoms.  A November 2009 private treatment summary 
letter from a social worker noted that the Veteran had received 
the Purple Heart medal after being severely injured in an 
explosion during service.  The letter then noted that the Veteran 
had been diagnosed with PTSD.  A September 2008 VA treatment 
report noted the Veteran's history of having been injured in an 
explosion during service, and that he received a Purple Heart 
medal as a result of this incident.  Following a mental status 
examination, the report concluded with an assessment of PTSD, 
chronic and severe.  A September 2008 VA treatment report noted 
the Veteran's history of having been injured in an explosion 
during service for which he was awarded the Purple Heart medal.  
The report concluded with an assessment of PTSD, chronic and 
severe.

In contrast to the above-cited treatment reports is VA November 
2009 PTSD examination report.  This report concluded with a 
diagnosis of psychotic disorder, not otherwise specified.  The VA 
examiner further noted that the criteria for PTSD had not been 
met.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his traumatic experience in service.  Accordingly, the 
Board resolves reasonable doubt in the Veteran's favor and finds 
that the evidence supports a grant of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b).           

B.  Bilateral Hearing Loss

In April 1970, the Veteran filed his original claim seeking 
entitlement to service connection for bilateral hearing loss.  In 
September 1970, the RO issued a rating decision which denied 
service connection for bilateral hearing loss.  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof, and the RO's September 1970 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 
(2010).  


In July 2004, the Veteran filed to reopen his claim seeking 
service connection for bilateral hearing loss.  In June 2005, the 
RO issued a rating decision which denied the Veteran's claim to 
reopen.  Thereafter, the Veteran filed a timely appeal of this 
decision.

In developing this claim, the RO obtained additional service 
personnel and service treatment records in November 2004.  These 
records, obtained from the National Personnel Records Center, are 
relevant to the issue on appeal, and were not considered at the 
time of the RO's September 1970 rating decision.  A September 
1969 treatment report noted that the Veteran had underwent a 
repeat audiogram, and had been assigned an H2 profile.  Moreover, 
these records existed at the time of the RO's September 1970 
denial of the Veteran's original claim seeking service connection 
for bilateral hearing loss, and the RO's inability to obtain 
these records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.  

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim 
is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, the regulations provide 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Further, an 
award made based all or in part on these records is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(i)(3).

In this case, the RO determined that new and material evidence 
had not been presented to reopen the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
Such a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  

As noted above, additional service personnel and service 
treatment records were retrieved by the RO from the National 
Personnel Records Center in November 2004.  These records existed 
at the time of the RO's September 1970 denial of the Veteran's 
original claim seeking service connection for bilateral hearing 
loss, and the RO's inability to obtain these records at an 
earlier time was not due to the Veteran's failure to provide the 
RO with sufficient information.  Accordingly, reconsideration of 
the claim for service consideration for bilateral hearing loss is 
warranted.  38 C.F.R. § 3.156(c).  As the RO did not consider the 
Veteran's claim herein on the merits, this matter will be 
returned to the RO for additional development and consideration.


ORDER

Service connection for PTSD is granted.

Reconsideration of the Veteran's original claim of entitlement to 
service connection for bilateral hearing loss is warranted, and 
the appeal is granted to that extent only.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, tinnitus, hemorrhoids, and a low back 
disorder.  Based upon its review of the Veteran's claims folder, 
the Board finds there is a further duty to assist the Veteran 
with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83. 

A claimant may rely on lay evidence "to establish a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The "Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence."  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).



A.  Hearing Loss and Tinnitus

As noted above, reconsideration of the Veteran's original claim 
seeking service connection for bilateral hearing loss is required 
pursuant to 38 C.F.R. § 3.156(c).  Therefore, the RO should 
readjudicate this claim on the merits.  

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus, and he is competent to testify as to 
symptomatology such as difficulty hearing or ringing in his ears.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).

The November 2009 VA audiological examination noted the Veteran's 
history of hearing loss and tinnitus since his military service.  
The report also noted that due to inconsistent responses by the 
Veteran during the audiometric evaluation, the reported 
audiological test results could not be considered reliable and 
accurate, and thus, were not reported.  The VA examiner further 
opined that due to the inconsistent test results, an opinion 
regarding the complaint of tinnitus can not be offered at that 
time.

In December 2010, the Veteran's representative submitted medical 
articles, printed off the internet, regarding bilateral hearing 
loss and tinnitus.  The article concerning tinnitus indicated 
that an audiogram was helpful in diagnosing tinnitus, but did not 
indicate it was a requirement.

Under these circumstances, the RO should schedule the Veteran for 
the appropriate VA examination to address the existence and 
etiology of any current hearing loss disability and tinnitus 
found.  If an accurate audiological evaluation of the Veteran can 
not be performed, the VA examiner should specifically identify 
the reason or cause for this failure, if possible.  Moreover, the 
examiner should address whether the lack of an accurate 
audiological evaluation prevents any findings concerning the 
Veteran's reported tinnitus, and its relationship to service.

B.  Hemorrhoids

The Board concludes that a VA examination is required to 
determine whether the Veteran currently has hemorrhoids, and if 
so, whether this condition is related to his military service.  
In making this determination, the Board acknowledges that the 
Veteran is competent to testify that he has experienced 
persistent hemorrhoids, and in this case, the Veteran has 
reported ongoing symptoms of hemorrhoids since his discharge from 
the service.  Moreover, the record includes some treatment for 
hemorrhoids during service, as well as treatment for hemorrhoids 
in the mid 1990s.  Thus, the low threshold requirement for a VA 
examination has been met by competent lay evidence in this case.  
McLendon, 20 Vet. App. at 83; see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").  

C.  Back Disorder

By statute, a Veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2010); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  See Paulson v. Brown, 
7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).

The Veteran's October 1968 induction examination noted a 
diagnosis of mild kyphosis of the dorsal spine.  Accordingly, the 
Veteran is shown to have a preexisting back disorder at the time 
of entry into service.

A December 1969 treatment report noted the Veteran's complaints 
of low back pain for the previous four months and that it 
occurred during ITR, without a definite reason why.  The Veteran 
reported sharp pain at times, and that his range of twisting 
motion was limited.  He also reported that he doesn't remember 
any strain, but that it could have happened.  Physical 
examination revealed tenderness to palpation of the L2-L3 area 
and also down to the coccyx.  There was also pain whenever the 
Veteran bent over.  The report noted that the Veteran was 
referred for further evaluation of a possible spinal injury.  A 
February 1970 examination noted that the Veteran had been hit in 
the back of the head and neck in October 1969.  The report noted 
that this injury resulted in the Veteran's complaints of 
tightness in the back of the neck.

A review of the November 2009 VA examination of the spine 
revealed that it does not adequately address the issue of whether 
the Veteran's preexisting mild kyphosis of the dorsal spine was 
aggravated by the Veteran's military service.  Accordingly, the 
Board concludes that a supplemental medical opinion should be 
obtained to ascertain whether the Veteran's pre-existing mild 
kyphosis of the dorsal spine was aggravated by his military 
service, and if so, whether this aggravation, or increase in 
disability, was due to the natural progress of this condition.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for bilateral 
hearing loss, tinnitus, hemorrhoids and 
back disorder, during the course of this 
appeal.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for any 
physician or source of treatment or 
examination he may identify.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
current hearing loss and tinnitus found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
identify whether any current hearing loss 
and or tinnitus is found, and if so, the 
examiner must render an opinion as to 
whether either condition is related to the 
Veteran's period of military service, with 
consideration of the Veteran's available 
service treatment records, including a 
September 1969 treatment report noting that 
the Veteran had been assigned an H2 
profile; an October 1969 treatment report 
noting that the Veteran had been sent to 
Vietnam with hearing problems; a February 
1970 examination noting the Veteran's 
marked loss of hearing after being hit in 
the back of the head and neck in October 
1969, and listing a diagnosis of left ear 
hypoacusis.

If an accurate audiological evaluation of 
the Veteran can not be obtained, the VA 
examiner must specifically identify the 
reason or cause for this failure, if 
possible.  Moreover, the examiner must 
address whether the lack of an accurate 
audiological evaluation prevents any of the 
requested findings concerning the Veteran's 
reported tinnitus.

A complete rationale for all opinions given 
must be provided.  If the examiner cannot 
provide the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be typed.

3.  Thereafter, VA must afford the Veteran 
the appropriate VA examination to determine 
whether he currently has hemorrhoids.  If a 
current condition can be identified, the VA 
examiner should provide a medical opinion 
as to whether there is a causal 
relationship in this case between the 
identified condition and the Veteran's 
military service.  The claims file must be 
made available to and reviewed by the VA 
physician in conjunction with the requested 
opinion.  A complete rationale for all 
opinions must be provided.  If the 
physician cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the physician 
must provide the reasons why an opinion 
would require speculation.  The report must 
be typed.

4.  Thereafter, the Veteran's entire claims 
folder, including this Remand, must be 
reviewed by the VA examiner who conducted 
the November 2009 VA examination of the 
spine, if available.  Thereafter, the VA 
examiner must indicate (1) whether the mild 
kyphosis of the dorsal spine, diagnosed on 
the Veteran's induction examination in 
October 1968, permanently increased in 
severity in service; and if so, (2) whether 
this increase was due to the natural 
progress of the condition; and (3) whether 
the kyphosis is related to the Veteran's 
current degenerative disc disease of the 
lumbar spine.

The VA examiner must consider the Veteran's 
lay statements concerning this injury and 
its history of symptomatology, as well as 
the Veteran's inservice and post service 
medical records, including a December 1969 
treatment report noted the Veteran's 
complaints of low back pain for the past 
four months.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

If the VA examiner that conducted the 
November 2009 examination is not available, 
the Veteran must be afforded a VA 
examination to determine the etiology of 
any low back disability found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and post 
service medical records, and with 
consideration of the Veteran's statements 
and the other lay statements of record, the 
examiner must state (1) whether the mild 
kyphosis of the dorsal spine, diagnosed on 
his induction examination in October 1968, 
permanently increased in severity in 
service; and if so, (2) whether this 
increase was due to the natural progress of 
the condition; and (3) whether the kyphosis 
is related to the Veteran's current 
degenerative disc disease of the lumbar 
spine.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Thereafter, the RO must reconsider the 
Veteran's claim for entitlement to service 
connection for bilateral hearing loss on 
the merits pursuant to 38 C.F.R. 
§ 3.156(c), and must also readjudicate the 
remaining issues on appeal.  If any claim 
remains denied, the RO must provide the 
Veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


